The judgment was rendered on the 6th of January, 1804. The writ of error was filed on the 13th of January. The bond and citation were filed in Supreme Court office on the 14th of January. The execution issued on the 2d of July, 1804, and the mandate was filed on the 7th of August, 1804. See the Acts of 1789, Sept. 24, [1 Stat. at Large, 73,J §..22, and 27 Feb. 1801, § 8, [2 Stat. at Large, 106.] No copy of the writ of error was filed in the clerk’s office for the adverse party, according to the 23d section of the Judiciary Act of 1789, [1 Stat. at Large, 85,] and on that ground the Court refused to quash the execution.
Kilty, C. J., absent.